TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00201-CR


                              Christopher Sterling Sims, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
           NO. 66,168, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Christopher Sterling Sims seeks to appeal the trial court’s denial of his

motion for DNA testing. See Tex. Code Crim. Proc. arts. 64.01-05. The trial court signed the order

denying Sims’s motion on February 19, 2014, and the deadline for Sims to perfect his appeal was

March 21, 2014. See Tex. R. App. P. 26.2 (a)(1). However, Sims did not file his notice of appeal

with the trial court until March 28, 2014. See Tex. R. App. P. 25.1 (providing that appeal is

perfected when notice is filed with trial court clerk). On the same day, Sims also filed with the trial

court a motion for extension of time to perfect appeal.

               Pursuant to Rule 26.3 of the Texas Rules of Appellate Procedure, this Court may

extend an appellant’s deadline to file his notice of appeal if, within 15 days after the deadline, the

appellant (1) filed a motion to extend time in this Court, and (2) filed a notice of appeal in the trial

court. See Tex. R. App. P. 26.3. A motion for extension of time filed in the trial court is not

effective to extend the time for filing a notice of appeal and does not operate as a motion for
extension of time under Rule 26.3. See Tex. R. App. P. 26.3(b); Moreno v. State, 954 S.W.2d 97,

97 (Tex. App.—San Antonio 1997, no pet.); Jones v. State, 900 S.W.2d 421, 423 (Tex.

App.—Texarkana 1995, no pet.). Sims did not file his motion for extension of time in this Court,

and his notice of appeal was not filed on or before March 21, 2014. As a result, this Court is without

jurisdiction over his appeal. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012) (“If

a notice of appeal is not timely filed, the court of appeals has no option but to dismiss the appeal for

lack of jurisdiction.”). Thus, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).



                                                        ____________________________________

                                                        Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: June 12, 2014

Do Not Publish




                                                   2